PER CURIAM.
We dismiss these appeals on the authority of Robinson v. State, 373 So.2d 898 (Fla.1979); Stewart v. State, 586 So.2d 449 (Fla. 1st DCA 1991); and Kearney v. State, 579 So.2d 410 (Fla. 1st DCA 1991).
We note that, in circuit court case number 93-4313-CF-A, the judgment incorrectly recites that the armed robbery convictions are life felonies. Actually, they are first-degree felonies punishable by a term of years not exceeding life. § 812.13(2)(a), Fla.Stat. (1993). The trial court should ensure that this scrivener’s error is corrected.
APPEAL DISMISSED.
MINER, WEBSTER and BENTON, JJ., concur.